DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/27/2020 and 08/09/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings were submitted on 01/07/2020 and 07/24/2020.  These drawings are reviewed and accepted by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11, 13-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 10074371 B1) in view of Giorgi et al. (US 20190219976 A1).

Regarding claims 1, 9, and 15, Wang teaches:
“capturing a voice input via one or more microphones of a network microphone device (NMD)” (col. 11, lines 55-65; ‘An audio capture component, such as microphone(s) 112 of device 110, captures audio 11 corresponding to a spoken utterance.’);
“analyzing, via the NMD, at least a portion of the voice input to detect a wake word” (col. 11, lines 65-67 through col. 12, lines 1-9; ‘The device 110, using a wakeword detection component 220, then processes audio data corresponding to the input audio 11 to determine if a keyword (such as a wakeword) is detected in the audio data.’);
“obtaining verification information characterizing the voice input” (col. 18, lines 55-67; ‘The user recognition component 302 of the server(s) 120a performs user recognition using various data including training data 305 corresponding to sample audio data corresponding to known users, user recognition feature/vector data 308, and secondary data 309.’);
“based on the analyzed voice input, detecting the wake word” (col. 11, lines 65-67 through col. 12, lines 1-9; ‘The device 110, using a wakeword detection component 220, then processes audio data corresponding to the input audio 11 to determine if a keyword (such as a wakeword) is detected in the audio data.’);
“after detecting the wake word, transmitting data associated with the voice input to one or more remote computing devices associated with a voice assistant service (VAS)” (col. 13, lines 14-21; ‘Once the wakeword is detected, the local device 110 may "wake" and begin transmitting audio data 111 corresponding to input audio 11 to the 
“receiving a response from the one or more remote computing devices, the response comprising a playback command based on the voice input” (col. 18, lines 33-54; ‘For example, if the NLU output includes a command to play music, the command processor 290 selected may correspond to a music playing application, such as one located on the speech-controlled device 110 or in a music playing appliance, configured to execute a music playing command.’).
Wang does not expressly teach:
“based on the verification information indicating that the voice input was spoken by an unverified user, functionally disabling the NMD from performing the playback command.”
In a similar field of endeavor (voice control), Giorgi teaches:
“based on the verification information indicating that the voice input was spoken by an unverified user, functionally disabling the NMD from performing the playback command” (par. 0042; ‘The system 421 can ignore commands from the user 424 who is an unauthorized user.’; par. 0043; ‘The system 441 can invalidate commands from the user 440 to obtain unauthorized access (e.g., accessing prohibited channels, ordering movies, etc). For example, if the user 440 controls remote 443 to change the television 442 to a prohibited channel, the system 441 can communicate with the television 442 (e.g., via communication component 114) to block the prohibited channel.’).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Wang’s user recognition function by incorporating Giorgi’s 

Regarding claims 2 (dep. on claim 1), 10 (dep. on claim 9), and 16 (dep. on claim 15), the combination of Wang in view of Giorgi further teaches:
“wherein the playback command includes instructions to change one or more state variables from a first value to a second value” (Wang: col. 18, lines 33-54; ‘For example, if the NLU output includes a command to play music, the command processor 290 selected may correspond to a music playing application, such as one located on the speech-controlled device 110 or in a music playing appliance, configured to execute a music playing command.’ Playing music inherently changes the state of a playback device from inactive to active.), and
“wherein functionally disabling the NMD from performing the playback command comprises changing the one or more state variables from the first value to the second value and reverting the one or more state variables back to the first value such that the playback command is effectively ignored” (Giorgi: par. 0034; ‘For example, based on the user setting, the service component 116 can ignore commands from a child to order a movie, and it can deactivate a child's selection to order a movie.’).

Regarding claims 3 (dep. on claim 1), 11 (dep. on claim 9), and 17 (dep. on claim 15), the combination of Wang in view of Giorgi further teaches:


Regarding claims 5 (dep. on claim 1), 13 (dep. on claim 9), and 19 (dep. on claim 15), the combination of Wang in view of Giorgi further teaches:
“comparing the verification information to a biometric profile of a verified user” (Wang: col. 19, lines 3-25; ‘Further, the user recognition data storage 304 may be part of user profile storage 802..’ ‘The user recognition component 302 may then use the training data 305 to compare against incoming audio data (represented by user recognition feature/vector data 308) to determine the identity of a user speaking an utterance.’).

Regarding claims 6 (dep. on claim 1), 14 (dep. on claim 9), and 20 (dep. on claim 15), the combination of Wang in view of Giorgi further teaches:


Regarding claim 7 (dep. on claim 1), the combination of Wang in view of Giorgi further teaches:
“wherein the one or more remote computing devices are one or more first remote computing devices, and wherein obtaining the verification information comprises sending the voice input to one or more second remote computing devices for analysis and receiving the verification information from the one or more second remote computing devices, the one or more second remote computing devices not being associated with the VAS” (Wang: col. 18, lines 55-67; ‘The user recognition component 302 of the server(s) 120a performs user recognition using various data including training data 305 corresponding to sample audio data corresponding to known users, user recognition feature/vector data 308, and secondary data 309.’).

Regarding claim 8 (dep. on claim 1), the combination of Wang in view of Giorgi further teaches:
“wherein obtaining the verification information comprises deriving the verification information at the NMD” (Wang: col. 9, lines 13-27; ‘For example, the first user may .

Claims 4, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Giorgi as applied to claim 1 above, and further in view of Basson et al. (US 20170040002 A1).

Regarding claims 4 (dep. on claim 1), 12 (dep. on claim 9), and 18 (dep. on claim 15), the combination of Wang in view of Giorgi further teaches:
“wherein the playback command is a command to play back particular media content via the NMD” (col. 18, lines 33-54; ‘For example, if the NLU output includes a command to play music, the command processor 290 selected may correspond to a music playing application, such as one located on the speech-controlled device 110 or in a music playing appliance, configured to execute a music playing command.’).
However, Wang in view of Giorgi does not expressly teach:
“and wherein functionally disabling the NMD from performing the playback command comprises playing back the particular media content via the NMD at an inaudible volume.”
Basson teaches:
“and wherein functionally disabling the NMD from performing the playback command comprises playing back the particular media content via the NMD at an inaudible volume” (par. 0066; ‘In some embodiments, the audio level may be decreased based on the proximity of other users to the user device 102, e.g., the amount of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of invalidating commands as taught by Giorgi by incorporating Basson’s audio level decrease in order to play back the particular media content via the NMD at an inaudible volume for unauthorized individuals. The combination would prevent unauthorized users from accessing confidential information. (Basson: par. 0020)
Conclusion
Other pertinent prior art are listed in PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK VILLENA whose telephone number is (571)270-3191. The examiner can normally be reached 10 am - 6pm EST Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


MARK . VILLENA
Examiner
Art Unit 2658



/MARK VILLENA/Examiner, Art Unit 2658